Citation Nr: 0007440
Decision Date: 03/20/00	Archive Date: 09/08/00

DOCKET NO. 98-15 543A              DATE MAR 20, 2000

THE ISSUE

Whether there was clear and unmistakable error in an August 1998
decision of the Board of Veterans' Appeals which denied service
connection for mechanical chest wall pain.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 4, 1994, to May 26,
1994.

This matter is currently before the Board of Veterans' Appeals
(Board) on motion by the veteran as to clear and unmistakable error
in an August 6, 1998, Board decision.

FINDINGS OF FACT

1. The August 6, 1998, Board decision denied the moving party's
claim for service connection for mechanical chest wall pain,
finding that this condition pre-existed service, that the
presumption of soundness had been rebutted, and that this condition
was not permanently aggravated by service.

2. The veteran has alleged no specific error in the August 6, 1998,
Board decision.

CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in the
August 6, 1998, Board decision fails to meet the threshold pleading
requirements for revision of the Board decision on grounds of clear
and unmistakable error. 38 U.S.C.A. 7111 (West Supp. 1999); 38
C.F.R. 20.1404(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that clear and unmistakable error was
committed in an August 6, 1998, Board decision which denied his
claim for service connection for mechanical chest wall pain. This
decision found that mechanical chest wall pain pre-existed service,
that the presumption of soundness had been rebutted, and that this
condition had not been aggravated by service.

Motions for review of prior Board decisions on the grounds of CUE
are adjudicated pursuant to the Board!s Rules of Practice at 38
C.F.R. 20.1400-1411 (1999).

The motion must set forth clearly and specifically the alleged
clear and unmistakable error, or errors, of fact or law in the
Board decision, the legal or factual basis for such allegations,
and why the result would have been manifestly different but for the
alleged error. Non-

2 -

specific allegations of failure to follow regulations or failure to
give due process, or any other general, non-specific allegations of
error, are insufficient to satisfy the requirement of the previous
sentence. Motions which fail to comply with the requirements set
forth in this paragraph shall be denied.

38 C.F.R. 20.1404(b) (1999).

The Board notes that it has original jurisdiction to determine
whether CUE exists in a prior final Board decision. 38 C.F.R.
20.1400 (1999). 38 C.F.R. 20.1403 relates to what constitutes CUE
and what does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed

(1) General. Review for clear and unmistakable error in a prior
Board decision must be based on the record and the law that existed
when that decision was made.

(2) Special rule for Board decisions issued on or after July 21,
1992. For a Board decision issued on or after July 21, 1992, the
record that existed when that decision was made includes relevant
documents possessed by the Department of

3 -

Veterans Affairs not later than 90 days before such record was
transferred to the Board for review in reaching that decision,
provided that the documents could reasonably be expected to be part
of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board!s
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error.

(1) Changed diagnosis. Anew medical diagnosis that "corrects" an
earlier diagnosis considered in a Board decision.

(2) Duty to assist. The Secretary's failure to fulfill the duty to
assist.

(3) Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A. 501(a), 7111).

4 -

A review of the argument received from the veteran subsequent to
the August 6, 1998, Board decision does not reveal any specific
allegations of error of fact or law in that Board decision.
Instead, these statements express disagreement as to how the facts
were weighed or evaluated. Such arguments are not clear and
unmistakable error. 38 C.F.R. 20.1403(d)(3).

Review for CUE in a prior Board decision must be based on the
record and the law that existed when that decision was made. Thus,
the additional medical evidence dated after the August 6, 1998,
Board decision and received in June 1999 cannot form the basis for
revision of the Board decision in question. 38 C.F.R. 20.1403(b)(1)
(1999).

As for the medical records received in June 1999 but dated prior to
the August 6, 1998, Board decision, such evidence is considered to
have been part of the record reviewed by the Board under the
provisions of 38 C.F.R. 20.1403(b)(2). However, as this evidence
only shows current treatment for chest pain and does not address
the question of whether this condition pre-existed service or was
permanently aggravated by service, CUE cannot be found on the basis
of this evidence.

The regulations governing CUE in Board decision were intended to
codify the existing caselaw as to current requirements for a viable
claim of CUE. In this regard, in view of the standard that error
must be undebatable and about which reasonable minds can not
differ, the "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) can
never be applicable; an error either undebatably exists or there
was no error within the meaning of 38 C.F.F, 3.105(a). Russell v.
Principi, 3 Vet. App. 310, 314 (1992) (en banc).

Therefore, in the absence of the specific type of allegations
required under 38 C.F.R. 20.1404(b), the motion must be denied.

5 -

ORDER

The motion for revision of the August 6, 1998, Board decision on
the grounds of CUE is denied.

JOHN FUSSELL 
Acting Member, Board of Veterans' Appeals

6 -




